Citation Nr: 0821410	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  08-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from October 1964 to 
August 1967, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran, through his representative, made a motion to 
advance his case on the docket due to illness. By way of a 
June 2008 ruling, a Deputy Vice Chairman of the Board granted 
the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bladder cancer. 
He argues that as a Vietnam veteran, he was exposed to 
herbicides during military service, which caused the disorder 
at issue. In support of this contention, he has submitted a 
October 2006 opinion authored by his treating physician, Mark 
P. Schoenberg, M.D., an oncologist.

As an initial matter, as a veteran who served in Vietnam, the 
veteran in this matter is presumed to have been exposed to 
herbicides. See 38 C.F.R. § 3.307(a)(6)(iii (Providing that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service).


In his letter, Dr. Schoenberg noted that based on his 
experience, he believed that the herbicide exposure sustained 
by Vietnam veterans was "probably a mnore significant 
contributor to cancer than has formerly been acknowledged." 
He also reported that urologists believed that "chemical 
carcinogenesis plays a "very important role" in the 
development of bladder cancer, and that the veteran had a 
"very compelling history that would suggest that his 
exposure at a young age to a very significnat dose of potent 
toxic defoliating agent contributed to the development of his 
invasive bladder cancer." However, Dr. Schoenberg provided 
no data as to the number of Vietnam veterans he has treated 
with similar disorders; the course of the veteran's disorder, 
or any scientific studies linking bladder cancer to presumed 
exposure to herbicies.

Conversely, in its denial of the claim, the RO found that Dr. 
Schoenberg's opinion was outweighed by studies conducted by 
the National Academy of Sciences (NAS), which in turn are the 
basis for presumptions favorable to veteran-claimants in
seeking service connection. See Statement of the Case, dated 
March 7, 2008, pages 13-14. 

However, the presumptive provisions of 38 C.F.R. § 3.309(e) 
do not provide competent medical opinion evidence to per se 
invalidate the opinion of a treating physician - here, Dr. 
Schoenberg. The NAS periodically undertakes studies to 
ascertain whether the diseases discussed by NAS should be 
added to the list of diseases that are presumed to be 
incurred or aggravated by service. See Federal Register of 
May 20, 2003 (see 68 Fed. Reg. 27630).

When the NAS does not find such a presumptive connection, the 
law provides that "presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid." 38 C.F.R. § 3.303(d) (2007).

Stated alternatively, the presumptive provisions and their 
underlying rationale as provided by NAS may not, by law, 
foreclose the establishment of direct service connection for 
the disorders that are not found to be presumptively linked 
to military service.

The evidence is therefore not adequately developed to 
adjudicate this calim. It is now well-settled that in its 
decisions, VA may not rely upon its own unsubstantiated 
medical opinion. Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). While the basis of Dr. Schoenberg's opinion is 
unclear, the finding his opinion is not probative because it 
does not correspond with the presumptive provisions of 
38 C.F.R. § 3.309(e) is a violation of the ruling in Colvin. 

As such, the Board finds that a VA medical examination is 
necessary to determine whether there may be a direct 
etiological link between the veteran's current bladder cancer 
and herbicide exposure during active military service.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should afford the veteran a 
reasonable period of time within which to 
submit any argument or evidence (e.g, any 
studies or medical testing relied upon by 
Dr. Schoenberg in his opinion, or the 
opinions of any other physicians, 
including any VA physicians) in support 
of the claim. The RO/AMC must provide 
appropriate release of information forms 
to the veteran for his use in securing 
this evidence. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

If any identified records are held by a 
department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If any identified records are held by a 
health care provider or facility not 
associated with the Federal government, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

After a reasonable amount of time, or 
upon receipt of the veteran's response, 
the RO/AMC should attempt to schedule the 
veteran for a VA examination to ascertain 
whether bladder cancer was caused by 
presumed exposure to herbicides during 
the veteran's service in Vietnam at some 
point between October 1964 and August 
1967. 
If the veteran is not able to attend the 
examination, because of and only because 
of physical incapacity due to his 
illness, the claims folder must be 
reviewed by a VA oncologist and/or 
urologist, to respond the to inquiry as 
to whether the presumed exposure to 
herbicides caused the veteran's bladder 
cancer. 

The following considerations will govern 
the examinations:

The claims folder, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiner. 
In addition to the specific directive of 
addressing the evidence of record as 
noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

The examiner must be advised that the 
veteran was assigned to Vietnam for a 
one-year period at some point betweeen 
October 1964 and August 1967, and that 
the law presumes the veteran to have been 
then exposed to herbicides.

All feasible and indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of record 
relied upon in reaching the conclusion. 
In particular, the examiner must:

Express an opinion as to whether the 
veteran's bladder cancer was caused by 
the presumed exposure to herbicides; or 
was caused by any other factors; and in 
so doing;
Explain what significance, if any, 
attaches to the development of the 
veteran's disease through his age, 
enviornmental exposure, and any other 
medically relevant factors.

After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record, to include all 
evidence received since the March 2008 
statement of the case (SOC) and 
readjudicate the claim for service 
connection. If the benefits requested on 
appeal are not granted, the RO/AMC should 
issue another supplemental statement of 
the case, which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
March 2007 SSOC. A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



